DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 62-91, are pending in this application.
Claims 1-61, are deleted.
Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101, which states, “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 88, 90, are rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 1, 6, of U.S. Patent No. 9,981,922. 
Claims 88, 90, are product-by-process.  Patentability of product-by-process claim is based on the product itself.  Though the claims are limited and defined by their process of making, the products are unpatentable if they are the same or obvious from the product of a prior art.  In re Thorpe, 227 USPQ 964 (CAFC, 1985).  See also Ex parte Gray, 10 USPQ 2d 1922.  
Claims 88, 90, are provisionally rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 33, 35, of U.S. Application No. 17/481,649. 
In re Thorpe, 227 USPQ 964 (CAFC, 1985).  See also Ex parte Gray, 10 USPQ 2d 1922.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 62-87, 89, 91, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, of US 9,981,922, and claims 1-20 of 10,519,118.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the compounds in US ‘922 and US ‘118, and composition thereof are obvious from the instant process of making them.  
Claims 62-87, 89, 91, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 41-43, of 16/672,083; claims 1-2, 4, 7-8, 10-20, 29-36, 40, of 17/054,126 and claims 1-47 of US 17/481,649.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the compounds in US ‘083; ‘126 and US ‘649, and composition thereof are obvious from the instant process of making them.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Telephone Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
October 19, 2021